DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12 directed to the unelected species previously withdrawn from consideration as a result of a restriction requirement 5/21/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
Claims 1, 3, 7-12 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims of the apparatus as claimed of the cooling device, specifically where the claimed pump is control based upon the liquid level of a second holding space.   
The closest prior art of record is Okada et al. (U.S. Patent 4,330,033).
Okada ‘033 teaches a cooling device (Fig. 1) comprising a sink (element 2) comprising a first holding space (inside area of element 2), a first outlet (opening to element 24) and a second outlet (opening to element 22); a first tube (element 24) comprising a first outlet (where element 24 connects to element 2) and a second outlet (where element 24 connects to element 12) wherein the first outlet of the first tube is connected to the first outlet of the sink (per fig. 1); a second tube (element 22) comprising a first outlet (where element 22 connects to element 2) and a second outlet (where element 22 connects to element12) wherein the first outlet of the second tube is connected to the second outlet of the sink (per fig. 1); a heat exchanger (element 12) comprising a second holding space (inside area of element 12), a first outlet (where element 24 connects to element 12), a second outlet (where element 22 connects to element 12) and a third outlet (where element 48 connects to element 12) wherein the first outlet of the heat exchanger is connected to the second outlet of the first tube (per fig. 1), and the second outlet of the heat exchanger is connected to the second outlet of the second tube (per fig. 1); a pressure adjuster (element 28) comprising a third holding space (inside element 28) and an outlet (where pipes 48/30 connect to element 28) wherein the outlet of the pressure adjuster is connected to the third outlet of the heat exchanger (per fig. 1); and a dielectric liquid (Col. 1, ln 19-24, Freon-113 is a known dielectric see Gebhart U.S. PGPub 2002/0148594 para. 0051 as supporting evidence) placed in at least the sink and the second tube (per fig. 1); wherein a heating element (element 8) is placed in the sink and immersed in the dielectric liquid to dissipate heat from the heating element to the dielectric liquid (per fig. 1), and a size of the third 
While the prior art teach similar heat exchangers to those claimed they do not teach or make obvious the cooling device, specifically where the claimed pump is control based upon the liquid level of a second holding space as claimed in independent claims 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763